    Case 4:19-cv-02460 Document 1-1 Filed on 07/08/19 in TXSD Page 1 of 25



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

SHEILA LEONARD,                                 §
          Plaintiff                             §
                                                §
              v.                                §     No. 4:19-cv-2460
                                                §
DEARBORN NATIONAL LIFE                          §
INSURANCE COMPANY, TEXOMA                       §
HOSPITAL PARTNERS, LLC; CARRUS                  §
HEALTHCARE, LLC; CARRUS HEALTH                  §
HOLDINGS, LLC; CARRUS ER                        §
RICHMOND, LLC; and CARRUS                       §
REHABILITATION HOSPITAL, LLC                    §
           Defendants                           §

                         APPENDIX TO NOTICE OF REMOVAL

       Defendant Dearborn National Life Insurance Company (“Dearborn National” or

“Defendant”) respectfully files the following Appendix to Notice of Removal.

       Exhibit 1:    Original Petition in Cause No. 19-DCV-263214, filed June 6, 2019.

       Exhibit 2:    Citations in Cause No. 19-DCV-263214; Sheila Leonard v. Dearborn
                     National Life Insurance Company, et al; In the 268th Judicial District
                     Court, Fort Bend County, Texas

       Exhibit 3:    Docket sheet in Case No. 19-DCV-263214

       Exhibit 4:    List of all counsel of record.

       Exhibit 5:    Civil Cover Sheet
Case 4:19-cv-02460 Document 1-1 Filed on 07/08/19 in TXSD Page 2 of 25



                                      Respectfully submitted,


                                      By:/s/ Andrew F. MacRae
                                      ANDREW F. MACRAE
                                      State Bar No. 00784510
                                      LEVATINO|PACE PLLC
                                      1101 S. Capital of Texas Hwy
                                      Building K, Suite 125
                                      Austin, Texas 78746
                                      Tel: (512) 637-1581
                                      Fax: (512) 637-1583
                                      andrew@lpfirm.com

                                      Attorney for Defendant




                                  2
Case 4:19-cv-02460 Document 1-1 Filed on 07/08/19 in TXSD Page 3 of 25




                                                            EXHIBIT 1
Case 4:19-cv-02460 Document 1-1 Filed on 07/08/19 in TXSD Page 4 of 25
Case 4:19-cv-02460 Document 1-1 Filed on 07/08/19 in TXSD Page 5 of 25
Case 4:19-cv-02460 Document 1-1 Filed on 07/08/19 in TXSD Page 6 of 25
Case 4:19-cv-02460 Document 1-1 Filed on 07/08/19 in TXSD Page 7 of 25
Case 4:19-cv-02460 Document 1-1 Filed on 07/08/19 in TXSD Page 8 of 25
Case 4:19-cv-02460 Document 1-1 Filed on 07/08/19 in TXSD Page 9 of 25
Case 4:19-cv-02460 Document 1-1 Filed on 07/08/19 in TXSD Page 10 of 25
Case 4:19-cv-02460 Document 1-1 Filed on 07/08/19 in TXSD Page 11 of 25
Case 4:19-cv-02460 Document 1-1 Filed on 07/08/19 in TXSD Page 12 of 25




                                                            EXHIBIT 2
Case 4:19-cv-02460 Document 1-1 Filed on 07/08/19 in TXSD Page 13 of 25




                                                            EXHIBIT 2
Case 4:19-cv-02460 Document 1-1 Filed on 07/08/19 in TXSD Page 14 of 25




                                                            EXHIBIT 2
Case 4:19-cv-02460 Document 1-1 Filed on 07/08/19 in TXSD Page 15 of 25




                                                            EXHIBIT 2
Case 4:19-cv-02460 Document 1-1 Filed on 07/08/19 in TXSD Page 16 of 25




                                                            EXHIBIT 2
Case 4:19-cv-02460 Document 1-1 Filed on 07/08/19 in TXSD Page 17 of 25




                                                            EXHIBIT 2
Case 4:19-cv-02460 Document 1-1 Filed on 07/08/19 in TXSD Page 18 of 25




                                                            EXHIBIT 2
Case 4:19-cv-02460 Document 1-1 Filed on 07/08/19 in TXSD Page 19 of 25




                                                            EXHIBIT 2
Case 4:19-cv-02460 Document 1-1 Filed on 07/08/19 in TXSD Page 20 of 25




                                                            EXHIBIT 2
Case 4:19-cv-02460 Document 1-1 Filed on 07/08/19 in TXSD Page 21 of 25




                                                            EXHIBIT 2
                                                                                            http://tylerpaw.co.fort-bend.tx.us/PublicAccess/CaseDetail.aspx?CaseID...
                          Case 4:19-cv-02460 Document 1-1 Filed on 07/08/19 in TXSD Page 22 of 25
          Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                             Location : Fort Bend Images Help

                                                                      REGISTER OF ACTIONS
                                                                         CASE NO. 19-DCV-263214

         Sheila A Leonard vs Dearborn Life Insurance Company f/k/a Dearborn             §                        Case Type: Contract - Other Contract
         National Life Insurance Company: Texoma Hospital Partners, LLC: Carrus         §                        Date Filed: 06/06/2019
         Carrus Healthcare, LLC; Carrus Health Holdings, LLC: Carrus ER                 §                          Location: 268th District Court
         Richmond, LLC: and Carrus Rehabilitation Hospital, LLC                         §
                                                                                        §


                                                                               PARTY INFORMATION

                                                                                                                                 Attorneys
         Defendant or Carrus ER Richmond, LLC
         Respondent    Denton, TX 76207


         Defendant or Carrus Health Holdings, LLC
         Respondent    Denton, TX 76207


         Defendant or Carrus Healthcare, LLC
         Respondent    Denton, TX 76207


         Defendant or Carrus Rehabilitation Hospital, LLC
         Respondent    Sherman, TX 75092


         Defendant or Dearborn Life Insurance Company Formerly                                                                   Andrew F. MacRae
         Respondent Known As Dearborn National Life Insurance                                                                     Retained
                      Company                                                                                                    512-637-1581(W)
                       Austin, TX 78701


         Defendant or Texoma Hospital Partners, LLC
         Respondent    Sherman, TX 75092


         Plaintiff or     Leonard, Sheila A.                                                                                     Harold A. Odom, III
         Petitioner                                                                                                               Retained
                                                                                                                                 713-357-5150(W)


                                                                        EVENTS & ORDERS OF THE COURT

                        OTHER EVENTS AND HEARINGS
         06/06/2019 Docket Sheet
         06/06/2019 Petition       Doc ID# 1
                      Plaintiff's Original Petition, Request for Disclosure and Request for Production
         06/06/2019 Case Information Sheet
                      Civil Case Information Sheet
         06/17/2019 Request        Doc ID# 2
                      Request for Process
         06/17/2019 Request        Doc ID# 3
                      Request for Process
         06/17/2019 Issuance        Doc ID# 4
                      Citation by Certified Mail Issued to Dearborn National Life Insurance Company
         06/17/2019 Citation by Certified Mail
                      CMRRR 9414 7266 9904 2140 9721 05
                       Dearborn Life Insurance Company                             Served                06/20/2019
                                                                                   Returned              06/26/2019
         06/17/2019 Issuance        Doc ID# 5
                      Citation by Certified Mail Issued to Texoma Hospital Partners, LLC
         06/17/2019 Citation by Certified Mail
                      CMRRR 9414 7266 9904 2140 9721 67
                       Texoma Hospital Partners, LLC                               Unserved
         06/17/2019 Issuance        Doc ID# 6
                      Citation by Certified Mail Issued to Carrus Healthcare, LLC
         06/17/2019 Citation by Certified Mail
                      CMRRR 941 7266 9904 2140 9721 74
                       Carrus Healthcare, LLC                                      Served                06/24/2019
                                                                                   Returned              06/24/2019
         06/17/2019 Issuance        Doc ID# 7
                      Citation by Certified Mail Issued to Carrus Health Holdings, LLC

                                                                                                                                EXHIBIT 3
1 of 2                                                                                                                                                 7/5/2019, 2:00 PM
                                                                                            http://tylerpaw.co.fort-bend.tx.us/PublicAccess/CaseDetail.aspx?CaseID...
                         Case 4:19-cv-02460 Document 1-1 Filed on 07/08/19 in TXSD Page 23 of 25
         06/17/2019 Citation by Certified Mail
                      CMRRR 9414 7266 9904 2140 9721 81
                       Carrus Health Holdings, LLC                                 Served                06/24/2019
                                                                                   Returned              06/24/2019
         06/17/2019 Issuance      Doc ID# 8
                      Citation by Certified Mail Issued to Carrus ER Richmond, LLC
         06/17/2019 Citation by Certified Mail
                      CMRRR 9414 7266 9904 2140 9721 98
                       Carrus ER Richmond, LLC                                     Served                06/26/2019
                                                                                   Returned              06/26/2019
         06/17/2019 Issuance      Doc ID# 9
                      Citation by Certified Mail Issued to Carrus Rehabilitation Hospital, LLC
         06/17/2019 Citation by Certified Mail
                      CMRRR 9414 7266 9904 2140 9722 04
                       Carrus Rehabilitation Hospital, LLC                         Served                06/20/2019
                                                                                   Returned              07/02/2019
         07/05/2019 Answer/Contest/Response/Waiver            Doc ID# 10
                      Original Answer


                                                                             FINANCIAL INFORMATION



                      Defendant or Respondent Dearborn Life Insurance Company
                      Total Financial Assessment                                                                                                        2.00
                      Total Payments and Credits                                                                                                        2.00
                      Balance Due as of 07/05/2019                                                                                                      0.00

         07/05/2019 Transaction Assessment                                                                                                              2.00
         07/05/2019 E-filing                       Receipt # 2019-47011-DCLK                           Dearborn Life Insurance Company                (2.00)




                      Plaintiff or Petitioner Leonard, Sheila A.
                      Total Financial Assessment                                                                                                      878.00
                      Total Payments and Credits                                                                                                      878.00
                      Balance Due as of 07/05/2019                                                                                                      0.00

         06/06/2019   Transaction Assessment                                                                                                          294.00
         06/06/2019   E-filing                     Receipt # 2019-39702-DCLK                           Leonard, Sheila A.                           (294.00)
         06/17/2019   Transaction Assessment                                                                                                          584.00
         06/17/2019   E-filing                     Receipt # 2019-42144-DCLK                           Leonard, Sheila A.                           (584.00)




2 of 2                                                                                                                                            7/5/2019, 2:00 PM
    Case 4:19-cv-02460 Document 1-1 Filed on 07/08/19 in TXSD Page 24 of 25



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

SHEILA LEONARD,                           §
          Plaintiff                       §
                                          §
               v.                         §
                                          §
DEARBORN NATIONAL LIFE                    §
INSURANCE COMPANY, TEXOMA                 §
HOSPITAL PARTNERS, LLC; CARRUS            §
HEALTHCARE, LLC; CARRUS HEALTH            §
HOLDINGS, LLC; CARRUS ER                  §
RICHMOND, LLC; and CARRUS                 §
REHABILITATION HOSPITAL, LLC              §
           Defendants                     §

                           LIST OF ALL COUNSEL OF RECORD

Counsel for Plaintiff:

Al Odom
State Bar No. 15201100
The Odom Law Firm
601 Sawyer, Suite 225
Houston, Texas 77007
Tel: (713) 357-5153
Fax: (713) 588-8437
aodom@aodomlawfirm.com


Counsel for Dearborn National
Andrew F. MacRae
State Bar No. 00784510
LEVATINO|PACE PLLC
1101 S. Capital of Texas Hwy
Building K, Suite 125
Austin, Texas 78746
Tel: (512) 637-1581
Fax: (512) 637-1583
andrew@lpfirm.com




                                                                 EXHIBIT 4
                         Case 4:19-cv-02460 Document 1-1 Filed on 07/08/19 in TXSD Page 25 of 25
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
Sheila Leonard                                                                                              Dearborn National Life Insurance Company, et al


    (b) County of Residence of First Listed Plaintiff             Fort Bend                                   County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Al Odom, The Odom Law Firm, 601 Sawyer, Suite 225, Houston, Texas                                           Andrew F. MacRae, Levatino|Pace PLLC, 1101 S. Capital of Texas
77002; 713/357-5153                                                                                         Hwy, Suite 125, Austin, Texas 78746; 512/637-8565


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           29 USC 1132
VI. CAUSE OF ACTION Brief description of cause:
                                           ERISA
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
07/05/2019                                                              /s/ Andrew F. MacRae
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE
                                                                                                                                                           EXHIBIT 5
                                                                                                                                                              MAG. JUDGE
